DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 4-20, and 85 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a system for a game controller (i.e., a machine) in claims 16-20, and a method for a game controller (i.e., a process) in claims 1, 4-15 and 85.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
A method for a game controller having a main module that communicates with an auxiliary module, comprising: 
providing the auxiliary module as an integral component of the game controller;
receiving, by a processor, of the auxiliary module, signals generated from manipulation of one or more components of the game controller; 
accumulating by the processor, data associated with the manipulation of the one or more components based on the signals; 
storing, by the processor, the accumulated data in a data storage device;
identifying, by the processor, a pattern within the accumulated data;
determining, by the processor, at least one of a type of a game, and a game progression based on the identified pattern;
determining by the processor, a skill level based on the accumulated data; and the at least one of, a type of the a game, and a game progression; and 
generating output data to a user based on the skill level.

The claim elements underlined above, are directed to Certain Methods of Organizing Human Activity and Mental Process that have been identified by the courts as an Abstract Idea because they describe the basic concepts of hedging or protection from risk and a mental process respectively (Patent Trial and Appeal Board Decision dated June 1st, 2021 Pages 4 & 6).
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is considered under Prong 2 of Step 2A to determine if 
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed with a controller, modules, a processor, a storage device, and a remote device it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as laptop computers, smart phones, handheld game consoles, cash registers, automated teller machines, slot machines and the like.  Accordingly, the claims fail to identify a practical application of the identified judicial exception, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that 
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0003], [0004], [0020], [0021], [0023], [0027], [0033], [0035]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature 
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 4-20, and 85  either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed on December 20th, 2021 have been fully considered but they are not persuasive. 
Commencing on page 6 of the Applicant’s above dated remarks, the Applicant proposes that the claims as amended recite additional ties to a practical application in describing the auxiliary module as an integral component of the game controller.  The 
Responsive to the preceding, the applicant’s remarks do not explicitly state if they believe the claimed invention reflects the proposed practical application based through or by use of a particular machine as defined under MPEP 2106.05(b) or alternatively that such would represent an improvement in technology as described in MPEP 2106.05(a).  
With regards to the possibility that the applicant’s believes the newly presented claim amendments would support the practice of the invention through or by use of a particular machine as defined under MPEP 2106.05(b), it is respectfully noted that the integration user inputs/controller, with a processor module represents a common configuration of elements found in many devices including: laptop computers, smart phones, handheld game consoles, cash registers, automated teller machines, slot machines and the like.  Accordingly, as presented the claimed invention does not fairly support the presence of a particular machine as defined under MPEP 2106.05(b).
With regards to the alternative possibility that the applicant’s believes the newly presented claim amendments would represent an improvement in technology as described in MPEP 2106.05(a) it is respectfully noted that the newly presented arrangement concerning describing the auxiliary module as an integral component of the game controller is not connected to the proposed advantage of allowing the computing a skill level of a user without having to track any game play.  Further, there is no clear nexus between the presented claim limitations involving the arrangement of 
In view of the preceding reasons set forth above, the Patent Trail and Appeal Board decision of June 1st, 2021, and MPEP §706.07(h)(XI)(A) the rejection of claims is respectfully maintained as presented herein above

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R. M./
Examiner, Art Unit 3715
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715